 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4   RAMON MURIC-DORADO,                                       Case No. 2:18-cv-01184-JCM-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   LVMPD, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff Ramon Muric-Dorado’s (“Plaintiff”) Motion for Leave to File
11   a Supplemental Complaint Pursuant to Rule 15(d) Fed. R. Civ. P. (ECF No. 24). Plaintiff’s Motion
12   was filed on October 25, 2019. The Court interprets the Motion to seek to add Corrections Officer
13   Bunch in place of John Doe Defendant in Count 13 of his existing Complaint. Defendant further
14   interprets Plaintiff’s Motion as seeking to add Count 27, which is alleged under the First, Eighth,
15   and Fourteenth Amendments to the U.S. Constitution, as a violation of Plaintiff’s Eighth
16   Amendment rights. The Court also notes that Plaintiff states he “has determined that true names
17   and or Badge Numbers for John/Jane Does of Count 12, and Count 13, and Count 18, and Count
18   19” of his Second Amended Complaint. Before ruling on Plaintiff’s Motion, the Court summarizes
19   what claims currently exist and against which Defendants.
20   I.     PREVIOUS REVIEWED CLAIMS
21          In its October 1, 2019 Order, the Court found as follows:
22          •    Counts 1 through 11: These claims were dismissed with leave to amend. The
                 Court explained that these claims are properly brought through a habeas corpus
23               action and not through a Section 1983 action. The Court sent Plaintiff a copy
                 of the 28 U.S.C. § 2254 form (a federal habeas form) as a courtesy. Plaintiff
24               pointed out that he was a pretrial detainee at the time and could bring an action
                 under Section 2241, which the Court confirmed. However, under any
25               circumstances, these claims could not be bought under 42 U.S.C. § 1983. ECF
                 No. 22 at 5.
26
            •    Count 12: This claim was dismissed as alleged under the First, Fourth, Fifth,
27               Sixth, and Eighth Amendments of the U.S. Constitution, and under Art. 4, § 17
                 of the Nevada Constitution. However, the Court interpreted the claim as arising
28               under the Fourteenth Amendment Due Process Clause “because [the] Doe
                                                      1
         classification committee appears to have punished plaintiff for 406 days by
 1       holding plaintiff in solitary confinement without a hearing.” Id. at 7. Thus,
         Plaintiff’s Fourteenth Amendment Due Process Claim against the
 2       LVMPD/CCDC Doe Committee remains before the Court. Id. at 26. Plaintiff
         seeks to add names to his pleading of this claim, which the Court will allow.
 3
     •   Count 13: Plaintiff alleged First, Fourth, Fifth, Eighth and Fourteenth
 4       Amendment Claims, as well as state law assault and battery claims arising from
         a series of events detailed at id. at 8-9. The Court interpreted this as a
 5       Fourteenth Amendment due-process grievance process claim, a Fourteenth
         Amendment denial of access to the grievance procedure claim, a Fourteenth
 6       Amendment excessive force claim, a Fourteenth Amendment conditions of
         confinement claim, a First Amendment-retaliation claim, and a state law assault
 7       and battery claim.
 8          o The Court found Plaintiff stated the following colorable claims:
                  First Amendment retaliation against Defendants Kelsey,
 9                  Esparza, Kim, and Portello;
                  Fourteenth Amendment denial of access to the grievance
10                  procedure against Defendants Kelsey, Mariscal, Esparza,
                    Neumuller, and Maekaelee;
11                Fourteenth Amendment excessive force against Defendants
                    Kelsey, Portello, and Kim;
12                Fourteenth Amendment conditions of confinement against
                    Esparza and Mariscal (for exercise), and Doe Officers (for denial
13                  of proper footwear); and,
                  State law assault and battery against Defendants Kelsey,
14                  Portello, and Kim.
15              Id. at 8-13. All other allegations arising in Plaintiff’s Count 13 were
                dismissed.
16
     •   Counts 14 and 15: The Court dismissed these claims without prejudice as
17       duplicative of Count 13 claims and as stating a claim for privacy in Plaintiff’s
         cell, which is not a viable claim under the Fourth Amendment. Id. at 13.
18
     •   Counts 16 and 17: The Court found Plaintiff stated colorable retaliation claims
19       under the First Amendment against Defendants Esparza (Count 16) and
         Mariscal (Count 17). Id. at 14-15.
20
     •   Count 18: The Court interpreted this claim as arising under the First, Fourth,
21       Fifth, Sixth, and Fourteenth Amendments and held that Plaintiff stated
         colorable claims as follows:
22           o A First Amendment retaliation against Defendants Reynald, Newman,
                Patton, Green, and Doe Officers;
23           o A Fourth Amendment violation for a strip search against Doe Officers;
             o A Fourteenth Amendment Due Process-property deprivation against
24              Reynald, Newman, Patton, Green, and Doe Officers; and,
             o A Nevada Due Process claim under Article I, § 8 under the Nevada
25              Constitution against Defendants Reynald, Newman, Patton, Green, and
                Doe Officers.
26
         Id. at 15-17. All other claims alleged under Count 18 were dismissed without
27       prejudice. Id. at 27.
28
                                              2
 1          •   Count 19: The Court interpreted these claims as arising under the First
                Amendment for retaliation, the Fourteenth Amendment for due process
 2              property-deprivation, and the Nevada Constitution for due process property-
                deprivation. The Court allowed the retaliation claim to go forward against
 3              Defendants Shrewberry, Razzo, Whexl, and Doe cell search officers and the
                federal and state due process property-deprivation claims to go forward against
 4              Defendants Shrewberry, Razzo, Whexl, and Doe cell search officers. Id. at 18.
                All other claims alleged Count 19 were dismissed without prejudice. Id. at 27.
 5
            •   Count 20: The Court dismissed this claim without prejudice. Id. at 19.
 6
            •   Count 21: The Court dismissed this claim without prejudice. Id. at 20.
 7
            •   Count 22: The Court found Plaintiff alleged claims under the First and
 8              Fourteenth Amendments, as well as under 42 U.S.C. § 1985(2),(3). The Court
                dismissed Fourteenth Amendment and Section 1985 claims without prejudice,
 9              and permitted the First Amendment retaliation claim to proceed against Doe
                Officers. Id. at 20. All other claims in count 22 were dismissed without
10              prejudice. Id. at 27.
11          •   Count 23: The Court found Plaintiff stated a colorable First Amendment claim
                for retaliation, on or after December 23, 2017, for adverse action against
12              Defendant Maekaelee, but dismissed Plaintiff’s retaliation claim against
                Defendant Maekaelee arising from “actions prior to December 23, 2017,
13              because plaintiff has not alleged that he engaged in any protected activity prior
                to that date . . ..” Id. at 21.
14
            •   Count 24: The Court found Plaintiff stated a colorable First Amendment
15              retaliation claim against Defendant Neumuller arising from Plaintiff’s
                December 23, 2017 grievance. The Court dismissed all other claims by Plaintiff
16              against Defendant Neumuller without prejudice. Id. at 22.
17          •   Count 25: The Court found Plaintiff’s vicarious liability claim against Clark
                County failed to state a claim and, therefore, dismissed this claim without
18              prejudice. Id. at 22.
19          •   Count 26: The Court found Plaintiff alleged violations of the Eighth and
                Fourteenth Amendments, “medical malpractice/negligence, and federal
20              criminal statute claims.” Id. at 23. The Court concluded that Plaintiff stated
                colorable Fourteenth Amendment inadequate medical claims against physician
21              Karla and Naphcare, and dismissed all other claims made by Plaintiff without
                prejudice, but without leave to amend. Id. at 24.
22
     II.    DISCUSSION
23
            Rule 15(d) allows the Court to permit a party to file “a supplemental pleading setting out
24
     any transaction, occurrence, or event that happened after the date of the pleading to be
25
     supplemented.” Fed. R. Civ. P. 15(d). Thus, “‘Rule 15(d) permits the filing of a supplemental
26
     pleading which introduces a cause of action not alleged in the original complaint and not in
27

28
                                                     3
 1   existence when the original complaint was filed.’” Cabrera v. City of Huntington Park, 159 F.3d

 2   374, 382 (9th Cir.1998) (citation omitted).

 3          Motions to file supplemental pleadings under Rule 15(d) are liberally and are appropriate

 4   so long as there exists “some relationship ... between the newly alleged matters and the subject of

 5   the original action.” Keith v. Volpe, 858 F.2d 467, 474 (9th Cir. 1988). Thus, Rule 15(d) has very

 6   broad application and “plainly permits supplements to cover events happening after suit.” Griffin

 7   v. Cnty. Sch. Bd. of Prince Edward Cnty., 377 U.S. 218, 227 (1964); see also Keith, 858 F.2d at

 8   474. Before final judgment is entered, “[m]otions to amend pursuant to Rule 15(d) should be

 9   granted ‘[u]nless undue prejudice to the opposing party will result.’” LaSalvia v. United Dairymen

10   of Ariz., 804 F.2d 1113, 1119 (9th Cir. 1986) (quoting Howey v. United States, 481 F.2d 1187,

11   1190 (9th Cir. 1973)).

12          Amending a complaint under Rule 15(a) is different than supplementing a complaint under

13   Rule 15(d). “The former relate[s] to matters that occurred prior to the filing of the original pleading

14   and entirely replace the earlier pleading; the later deal[s] with events subsequent to the pleading to

15   be altered and merely represent[s] additions to or continuations of the earlier pleadings.” 6A

16   Charles Alan Wright, et al., Federal Practice and Procedure § 1504 (2nd ed. 1990). When a

17   complaint is amended, the original complaint is wholly usurped and disregarded in favor of the

18   new amended complaint. Supplementing a complaint merely adds a layer to the original pleading,

19   and as such, the original, yet changed, complaint remains in effect.

20          Here, Plaintiff seeks to supplement his Second Amended Complaint by naming Doe

21   Defendants in Counts 12, 13, 18, and 19. Plaintiff also seeks to add a new claim the existence of

22   which arose on September 19, 2019, after Plaintiff sought to file his Second Amended Complaint

23   (see ECF No. 15). In this proposed new count, Plaintiff alleges that proposed Defendant Bunch,

24   purposely and knowingly allowed Plaintiff to be placed next to a maximum security prisoner in an

25   elevator; that the maximum security prisoner “violently head butted” Plaintiff causing him a severe

26   injury (a cut to the bone) requiring stitches and resulting in dizziness, nausea, head swelling, a

27   severe black eye, and a mixture of severe pain and numbness throughout his face. ECF No. 24 at

28   4 and 5. Plaintiff further alleges that “Movement Officer” Bunch knew Plaintiff was a P-C
                                                       4
 1   (protected custody) inmate and that “max-custody inmate was known to be a maximum security

 2   inmate from unit 6-M Maximum Security Unit in C.C.D.C.” Id. at 5. Plaintiff states that

 3   Movement Officer Bunch “knew of and disregarded an excessive risk” to his health and safety.

 4   Id.

 5           A prison official’s “deliberate indifference” to a substantial risk of serious harm to an

 6   inmate violates the Eighth Amendment. Helling v. McKinney, 509 U.S. 25, 35 (1993); Wilson v.

 7   Seiter, 501 U.S. 294 (1991). Lower courts uniformly hold, and the Supreme Court has held that

 8   “prison officials have a duty ... to protect prisoners from violence at the hands of other prisoners.”

 9   Cortes–Quinones v. Jimenez–Nettleship, 842 F.2d 556, 558 (1977) (internal quotation marks and

10   citation omitted), cert. denied, 488 U.S. 823 (1988). Being violently assaulted in prison is simply

11   not “part of the penalty that criminal offenders pay for their offenses against society.” Rhodes v.

12   Chapman, 452 U.S. 337, 347 (1981).

13           Of course, every injury suffered by one prisoner at the hands of another that does not

14   translate into constitutional liability for prison officials responsible for the victim's safety. Rather,

15   prison official violates the Eighth Amendment only when two requirements are met. First, the

16   deprivation alleged must be, objectively, “sufficiently serious,” Wilson, 501 U.S. at 298; and, a

17   prison official's act or omission must result in the denial of “the minimal civilized measure of life's

18   necessities,” Rhodes, 452 U.S. at 347. The second requirement follows from the principle that

19   “only the unnecessary and wanton infliction of pain implicates the Eighth Amendment.” Wilson,

20   501 U.S. at 297 (internal quotation marks, emphasis, and citations omitted). To violate the Eighth

21   Amendment’s Cruel and Unusual Punishments Clause, a prison official must have a sufficiently

22   culpable state of mind. See id., at 302–303. Ultimately, as stated in Farmer v. Brennan, 511 U.S.

23   825, 837 (1994), the Court held that a prison official cannot be found liable under the Eighth

24   Amendment for denying an inmate humane conditions of confinement unless the official knows

25   of and disregards an excessive risk to inmate health or safety. The official must both be aware of

26   facts from which the inference could be drawn that a substantial risk of serious harm exists, and

27   he must also draw the inference. Id.

28
                                                        5
 1          Plaintiff’s claim asserts facts that meet the pleading requirements of an Eighth Amendment

 2   claim. Specifically, Plaintiff alleges detailed facts regarding what Officer Bunch knew and

 3   purposely did to place Plaintiff at excessive risk of substantial harm. Plaintiff also asserts details

 4   regarding what Officer Bunch deliberately did not do when Plaintiff was attacked and seriously

 5   injured.

 6   III.   CONCLUSION

 7          For the foregoing reasons,

 8          IT IS HEREBY ORDERED that Plaintiff’s Motion for Leave to File a Supplemental

 9   Complaint Pursuant to Fed. R. Civ. P. 15(d) (ECF No. 24) is GRANTED.

10          IT IS FURTHER ORDERED that the Court’s October 1, 2019 Order regarding claims in

11   Plaintiff’s Second Amended Complaint remains in effect and all claims that survived that Order

12   remain operative.

13          IT IS FURTHER ORDERED that Plaintiff’s Second Amended Complaint is supplemented

14   to include Count 27 against Officer Bunch in his individual capacity for an alleged violation of

15   Plaintiff’s Eighth Amendment Rights.

16          IT IS FURTHER ORDERED that Plaintiff’s Second Amended Complaint is supplemented

17   to add Officer Bunch to Plaintiff’s Count 13 for Fourteenth Amendment conditions of confinement

18   for denial of proper footwear.

19          IT IS FUTHER ORDERED that within 30 days of the date of this Order Plaintiff shall file

20   a supplemental pleading identifying the Defendants' names and badge numbers, to the extent

21   known, that he wishes to add to Counts 12, 18, and 19.

22          IT IS FURTHER ORDERED that the Clerk of Court SHALL issue a summons for Officer

23   Bunch and deliver the same to the U.S. Marshal for service. The Clerk of Court SHALL also

24   send a copy of this Order together with a copy of Plaintiff’s Second Amended Complaint (ECF

25   No. 15) to the U.S. Marshal for service on Defendant Bunch.

26          IT IS FURTHER ORDERED that the Clerk of Court SHALL send Plaintiff a USM-285

27   form. Plaintiff shall have thirty (30) days within which to furnish the U.S. Marshal the required

28   USM-285 form with relevant information as to Officer Bunch.
                                                       6
 1          IT IS FURTHER ORDERED that because Defendants Naphcare Incorporated, Karla, Kim,

 2   Neumuller, Shrewberry, Green, Razzo, Reynald, and Whexl were not effectively served because

 3   they could not be located, or are either no longer employed by or associated with LVMPD or CCDC,

 4   Plaintiff shall have thirty (30) days from the date of this Order to file a request with the Court

 5   providing as much detail as possible regarding where and how service on each of the unserved

 6   Defendants may be accomplished. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure,

 7   service must be accomplished within 180 days from the date Plaintiff’s Complaint was filed.

 8          DATED THIS 15th day of November, 2019.

 9

10
                                                 ELAYNA J. YOUCHAH
11                                               UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    7
